Exhibit 99 TI reports 2Q13 financial results and shareholder returns Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (July 22, 2013) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today reported second-quarter revenue of $3.05 billion, net income of $660 million and earnings per share of 58 cents.Results include a gainassociated with the transfer of wireless connectivity technology to a customer and higher-than-expected charges associated with previously announced restructuring.The net impact of these items was a benefit of 16 centsto EPS. Regarding the company’s performance and returns to shareholders, Rich Templeton, TI’s chairman, president and CEO, made the following comments: · “Our revenue ended the quarter as expected, up 6 percent sequentially. Excluding legacy wireless, revenue grew 8 percent; our positions in industrial and automotive markets were important contributors to the sequential growth in revenue. Additionally, backlog increased, and with it, visibility into the second half improved. · “Analog and Embedded Processing are now 78 percent of revenue, 6 points higher than a year ago. Our legacy wireless products declined to less than 5 percent of revenue and should be below 2 percent in the third quarter. Silicon Valley Analog (formerly National Semiconductor) led our Analog growth and is gaining share, one year ahead of plan. · “Our business model continues to generate strong cash flow from operations. Free cash flow for the trailing 12 months was almost $3 billion, up 10 percent compared with a year ago. Free cash flow comprised 24 percent of revenue, which is consistent with our target of 20-25 percent. · “We returned $1.0 billion to shareholders through dividends and stock repurchases in the second quarter. For the trailing 12 months, the return to shareholders totaled $3.6 billion, or 123 percent of free cash flow. Our strategy to return to shareholders all of our free cash flow not needed for debt repayment reflects our confidence in the long-term sustainability of our Analog and Embedded Processing business model. · “Our balance sheet remains strong, with $3.2 billion of cash and short-term investments at the end of the quarter, 82 percent of which is owned by the company’s U.S. entities, even after reducing debt by $500 million. Inventory days were 105, up from 101 a year ago, and consistent with our model of 105-115.” Free cash flow and revenue excluding legacy wireless are non-GAAP financial measures.Free cash flow is Cash flow from operations less Capital expenditures. Earnings summary Amounts are in millions of dollars, except per-share amounts. 2Q13 2Q12 Change Revenue $ $ -9 % Operating profit $ $ 52 % Net income $ $ 48 % Earnings per share $ $ 53
